DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 (line 7), the phrase “the side exterior surface” is unclear as to which of the previously described “side exterior surfaces” it is referring thus rendering the claim indefinite. Similarly, on line 11, the phrase “the side exterior surface” is unclear as to which of the previously described “side exterior surfaces” it is referring thus rendering the claim indefinite.
Should, on line 7 the phrase “the side exterior surface” instead read as --one of the side exterior surfaces-- and on line 11 read as --said one of the side exterior surfaces--?
Claims 12-13 inherit the defects of Claim 11 by virtue of being dependent.
	Also, in Claim 12, the description of the block of dielectric material, input/output pads, and elongate strip are redundant with Claim 11 and it is unclear if additional details are being recited or how these features are related to the Claim 11 structure thus rendering the claim indefinite.
	In Claim 14 (line 11), the phrase “the side exterior surface” is unclear as to which of the previously described “side exterior surfaces” it is referring thus rendering the claim indefinite. Should it instead read as --one of the exterior side surfaces-- since it appears when comparing dependent Claims 17 and 18 that Claim 14 is intended to be generic to both Figs. 1 and 7?
Claims 15-18 inherit the defects of Claim 14 by virtue of being dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 14-15, and 17 (insofar as Claims 14-15 and 17 could be understood) are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kawamura et al. (WO02/067358A1 cited by applicant).
	Regarding claims 1-2, 4-6, 8, 14-15, and 17, Kawamura (e.g. Fig. 20B) teaches a dielectric block filter that is nearly identical to the present invention Fig. 1 dielectric block filter having resonators (32) including: conductive exterior surfaces and two input/output pad strips on respective ends of the block that are co-linear with the longitudinal axis of the block and the strips have one end connected on the end/side faces to the external conductor and another end on the bottom surface that is surrounded by a u-shaped dielectric region in an identical manner (Clearly Anticipated) as Fig. 1 of the present invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO02/067358A1 cited by applicant).
Kawamura teaches a dielectric block filter as described above.
However, Kawamura does not appear to explicitly teach that Fig. 20B has a plurality of direct couplings between the plurality of resonators (Claims 9, 19), or that the slots (60) are a plurality (Claim 10).
It would have been considered obvious and routine to one of ordinary skill in the art to have modified the Kawamura Fig. 20B filter to have included additional resonators (3 or more resonators instead of only two) and thus additional couplings (60) to bridge between each adjacent pair of resonators, because the addition of more resonators and couplings to join the adjacent added resonators would have provided the advantageous benefit further tuning the filter characteristics and providing a sharper cutoff as it is well-known in the art that a sharper band cutoff/skirt is achieved by increasing the quantity of resonators , and additionally because Kawamura generally teaches other alternative filters having 3 resonators such as Fig. 23.

Claims 3 and 16 (insofar as claim 16 could be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO02/067358A1 cited by applicant) in view of CN108365308A cited by applicant.
Kawamura teaches a dielectric block filter as described above.
However, Kawamura does not appear to explicitly teach the dielectric region having a width different than the remainder of the strip on an exterior/end surface.
CN108365308A (e.g. Figs 3 and 4) provides the general teaching of a strip input/output having a width portion (6) on the end/exterior surface that is wider than the remaining portion.
It would have been considered obvious to one of ordinary skill in the art to have modified the Kawamura Fig. 20B filter input/output to have the wider portion of dielectric on the end/exterior surface such as taught by CN108365308A because it would have been a mere substitution of art-recognized functionally equivalent and alternative input/output structures for the same purpose of inputting/outputting signals in/out of a dielectric block filter. 

Claims 7 and 18 (insofar as claim 18 could be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO02/067358A1 cited by applicant) in view of Miyashita et al. (JP 2002111329A).
Kawamura teaches a dielectric block filter as described above.
However, Kawamura does not appear to explicitly teach that the input/outputs are offset from the longitudinal axis of the block.
Miyashita (e.g. Fig. 5B as compared to Fig. 6B) shows that having the input/outputs of a dielectric filter at the ends on a single/same side or on the end surfaces are alternative arrangements.
It would have been considered obvious to one of ordinary skill in the art to have modified Kawamura filter to have the input/outputs on a common side at the ends such as taught by Miyashita Fig. 5B instead of having the input/outputs on the end surfaces, because the modification would have been a mere art-recognized equivalent/alternative locating arrangement of input/outputs as is recognized by Miyashita, and the input/output location of Miyashita Fig. 5B is the same as Fig. 1 of the present invention and Kawamura, and Fig. 6B of Miyashita is the same location as Fig. 7 of the present invention, thereby suggesting the obviousness of the modification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843